Case 1:20-cv-20132-CMA Document 4 Entered on FLSD Docket 01/16/2020 Page 1 of 1

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
Southern District of Florida

 

Case Number: 1:20-CV-20132-CMA

Plaintiff:
EDDIE I. SIERRA

vs.

Defendant:
UNION INSTITUTE & UNIVERSITY, INC.,
a foreign non-profit corporation,

For:

Pelayo M. Duran, Esq.

LAW OFFICE OF PELAYO DURAN, P.A.
4640 N.W. 7th Street

Miami, FL 33126

Received by CIVIL PROCESS, LLC on the 13th day of January, 2020 at 4:00 pm to be served on Union Institute &
University, Inc.,a Foreign Non-Profit Corporation, Registered Agent: Jay Marc Keehn, 4601 Sheridan Street,
Suite 400, Hollywood, FL 33021.

1, Francisco Colon, do hereby affirm that on the 14th day of January, 2020 at 4:10 pm, I:

SERVED the within named CORPORATION, by delivering a SUMMONS IN A CIVIL ACTION, COMPLAINT,
COMPOSITE EXHIBIT A, EXHIBIT B and PRESERVATION LETTER with the date and hour of service endorsed
thereon by me to Keisha Burke as Supervisor/Advisor at 4601 Sheridan Street, Suite 400, Hollywood, FL 33021
in compliance with Florida Statutes

| certify that | have no interest in the above styled action; | am over the age of eighteen (18) years, and have proper
authority to serve legal process in the jurisdiction in which this service was made. No Notary Required Pursuant To
F.S. 92.525(2)

Todas a

“Sees Colon

S.A.P.S. #593

CIVIL PROCESS, LLC

7350 N.W. 77th Street

Medley, FL 33166

(305) 375-9111

Our Job Serial Number: CPP-2020000026

Ref: Sierra v. Union Institute & University,

Copyright © 992-2020 Database Services, Inc. - Process Server's Toolbox V8.0n
